Citation Nr: 1637725	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  10-11 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a higher evaluation for coronary artery disease, currently evaluated as 60 percent prior to June 1, 2006; 30 percent from June 1, 2006, to August 6, 2015; and 60 percent from August 7, 2015, to the present, to include whether the reduction to 30 percent, effective June 1, 2006, was proper.

2. Entitlement to individual unemployability (TDIU) for the period prior to April 23, 2008. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Hoeft

INTRODUCTION

The Veteran served on active duty from February 1960 to December 1969, and from July 1971 to July 1975. 

These matters come before the Board of Veteran' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

A review of VACOLS reflects that the Veteran cancelled his June 2016 Board hearing. See 38 C.F.R. § 20.704 (2015).  No additional request for a hearing has been made. 

By way of procedural history, in March 2004, the RO awarded service connection for coronary artery disease and assigned a 10 percent rating, effective from August 29, 2003, to September 28, 2003; a temporary total rating (100 percent), effective from September 29, 2003, to December 31, 2003; and a 60 percent effective January 1, 2004.  

In November 2005, the RO proposed to reduce the Veteran's rating for coronary artery disease from 60 percent to 30 percent; the TDIU claim was deferred.  

A December 2005 rating decision found CUE in the prior rating decision and granted an effective date of August 18, 2003, to September 29, 2003, for the temporary total rating (100 percent); a 100 percent rating from September 29, 2003, to January 31, 2004; and a 60 percent rating from February 1, 2004.  

A March 2006 rating decision reduced the Veteran's rating for coronary artery disease to 30 percent, effective from June 1, 2006; the TDIU claim was again deferred.  A June 2006 rating decision denied the claim for TDIU.  

The Veteran submitted a Notice of Disagreement (NOD) in July 2006, expressly disagreeing with the denial of TDIU, as well as the reduction in evaluation for the service-connected coronary artery disease.  A Statement of the Case (SOC) was issued to the Veteran's address of record on September 12, 2007.  In a December 7, 2007 Report of Contact, the Veteran reported that he never received the September 2007 SOC; he provided an updated home address.  The Report of Contact reflects that the RO was to resend the SOC to the Veteran at his updated address.  It is unclear when the RO resent the SOC to the Veteran, but a hand-written note on the SOC reflects that it was "resent to new address 3/3/10."  

Thereafter, a VA Form 9 dated on February 27, 2008, was received by the RO on March 10, 2008; therein, the Veteran expressly disagreed with the reduction in rating of coronary artery disease, as well as the denial of a TDIU rating.  The RO sent a letter to the Veteran in March 2008, informing him that his VA Form 9, received on March 10, 2008, was not timely.  

The Veteran then submitted a statement in April 2008, expressing his desire for a higher rating for coronary artery disease and a TDIU rating.  

On March 31, 2010, the RO received a VA Form 9, indicating that the Veteran wished to appeal the denial of a TDIU rating and that he wished to attend a BVA video hearing.  

In July 2010, the RO granted a TDIU rating, effective from April 23, 2008, and continued the 30 percent rating in effect for coronary artery disease.  

In February 2016, the RO increased the rating for coronary artery disease from 30 percent to 60 percent, effective August 7, 2015.  The RO then issued a Supplemental Statement of the Case (SSOC) in February 2016, which addressed the issues of entitlement to an evaluation in excess of 30 percent prior to August 7, 2015, and in excess of 60 percent thereafter for coronary artery disease, and entitlement to a TDIU prior to April 23, 2008.  The appeal was certified to the Board in March 2016.  

Based on the procedural history set forth above, it is clear that the Veteran filed a timely notice of disagreement with the March 2006 and June 2006 rating decisions, and that the RO responded with a statement of the case in September 2007.  The Veteran filed his substantive appeal on March 2008; thus, it was untimely.  However, as noted above, there is some question as to when the RO resent SOC to the Veteran's updated address of record.  In any event, the RO issued a supplemental statement of the case (SSOC) in February 2016, and certified the appeal to the Board in March 2016.  Thus, the issues are before the Board as the RO has waived the requirement for a timely filed substantive appeal. See Percy v. Shinseki, 23. Vet. App. 37 (2009).  The issues on appeal have been recharacterized accordingly. 

The Board notes that entitlement to TDIU is part and parcel of the Veteran's increased rating claim; thus, the effective date of the grant does not represent the maximum benefits allowable, and thus the issue of entitlement to TDIU prior to this date remains in appellate status. See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal); see also Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately the Board finds that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

VA has a duty to obtain relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  VA treatment records reflect that the Veteran has been in receipt of Social Security Administration (SSA) disability benefits (or SSDI); however, the disability (or disabilities) on which the Veteran's SSA benefits were awarded is not specified by the record.  As such, the Board cannot positively determine that any potential SSA records do not contain information that might be relevant to the Veteran's increased rating claim or his claim for a TDIU. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  As they are potentially relevant, VA has a duty to make attempts to obtain them.

Additionally, VA treatment records reflect that the Veteran has been on "Medical Retirement" for a number of years.  The records regarding his Medical Retirement are not of record.  On remand, the Veteran himself should attempt to obtain these records in order to expedite his own case, or indicate that these records are not available (in writing).


Accordingly, the case is REMANDED for the following action:

1. Make all appropriate efforts to obtain a complete copy of the Veteran's SSA records, if any, as they relate to his service-connected disabilities.  All efforts to obtain such SSA records should be fully documented, and a negative response must be provided if records are not available.  If unavailable, the Veteran should be properly notified and given an opportunity to provide them in accordance with 38 C.F.R. § 3.159 (e).

2. The Veteran should be asked to provide additional information, to include medical documentation or signed releases to enable VA to obtain such documentation regarding his medical retirement.  If, after all due diligence, it is determined that any of the records are unavailable or further efforts to obtain them would be futile, the Veteran and his representative should be so advised in accordance with the provisions of 38 C.F.R. § 3.159 (e).

3. Then, readjudicate the Veteran's claims for a higher rating for coronary artery disease, and a TDIU rating prior to April 23, 2008.  If the appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





